DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I in the reply filed on 1 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without1 December 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claimed ratio of thickness can be zero, as claimed, which implies zero thickness for the grain coating portion and thus no grain coating portion. Thus, it is unclear whether or not there must be a finite grain coating portion thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima EP 1976004. Takashima teaches composite member (Claim 1) formed of plurality of diamond grains (Claim 1) and a metal phase (Cu; paragraph 70) and a coating layer made of metal on the surface that covers surface of metal phase and diamond protuberances (paragraphs 34 and 37; Claim 1). Takashima teaches coating the surface to form smooth surface (paragraph 38) with Ra in claimed range (paragraph 46), rendering obvious claimed Ra feature. Takashima teaches protuberances can be 10 to 40 microns (paragraph 28) high and coating layer can be 1 to 30 microns (paragraph 45) thick such that smooth surface is formed. It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima EP 1976004 in view of Fukui USPA 2016/0336253. Takashima is relied upon as set forth above in the section 103 rejection over Takashima. Takashima teaches using Ni adhesive layer (paragraph 54) as part of coating layer and teaches it can be chemically applied (electroless) (paragraph 51). Fukui teaches that Ni layer may be applied as Ni-P electroless .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
22 March 2022